Citation Nr: 0932142	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-41 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
lumbosacral strain with chronic myositis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which assigned a 50 
percent rating for lumbosacral strain with chronic myositis, 
effective from August 12, 2004 (the date of the Veteran's 
increased rating claim).  Thereafter, the Veteran perfected 
an appeal as to the evaluation assigned for his service-
connected lumbar spine disability.  The Veteran is presumed 
to be seeking the maximum benefit allowed by law and 
regulation.  See AB v. Brown, 6 Vet. App. 35, (1993).  

In April 2006, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In July 2007, this claim was remanded to the RO via the 
Appeals Management Center (AMC) for additional development.  
Thereafter, the AMC/RO continued the denial of a rating in 
excess of 50 percent for the Veteran's service-connected 
lumbar spine disability (as reflected in the June 2009 
supplemental SOC (SSOC)), and returned the case to the Board 
for further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Lumbosacral strain with chronic myositis is manifested by 
orthopedic manifestations consisting of limitation of motion 
that does not equate to unfavorable ankylosis of the entire 
spine.

3.  The Veteran's service-connected lumbar spine disability 
is not manifested by incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months that 
required bed rest prescribed by a physician and treatment by 
a physician.

4.  Radiculopathy of the left lower extremity is attributable 
to the Veteran's service-connected lumbar spine disability 
and is manifested by decreased motor strength, weakness, 
slight left foot drop, and absent deep tendon reflexes, 
identified on VA examinations in November 2008 and March 
2009.

5.  Radiculopathy of the right lower extremity is 
attributable to the Veteran's service-connected lumbar spine 
disability and is manifested by decreased motor strength, 
weakness, marked right foot drop, and absent deep tendon 
reflexes, identified on VA examinations in November 2008 and 
March 2009.


CONCLUSIONS OF LAW

1.  The criteria for a rating of in excess of 50 percent for 
lumbosacral strain with chronic myositis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

2.  The scheduler criteria for a rating of 60 percent, but no 
greater, for radiculopathy of the left lower extremity have 
been met, effective November 13, 2008.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2008).

3.  The scheduler criteria for a rating of 60 percent, but no 
greater, for radiculopathy of the right lower extremity have 
been met, effective November 13, 2008.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for an increased evaluation 
for lumbosacral strain was received in August 2004.  He was 
notified of the provisions of the VCAA by the RO and AMC in 
correspondence dated in August 2004 and August 2007.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a SSOC was issued for this matter in June 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 38 C.F.R. 
§ 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in August 2007.  

For the Veteran's increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the August 2004 and August 2007 letters 
informed the Veteran of the necessity of providing evidence 
demonstrating a worsening or increase in severity of his 
lumbar spine disability.  Here, the notification requirements 
enumerated in Vazquez-Flores have not been satisfied.  While 
correspondence from the RO and AMC satisfied many of the 
requirements of the VCAA, the letters sent did not inform the 
Veteran that he needed to show the effect that the worsening 
of his lumbar spine symptomatology has on his employment and 
daily life, nor did it specifically describe the requirements 
of the applicable Diagnostic Codes.  The Board finds this to 
be harmless error.  In addition, the Veteran has not raised 
the issue of harmful error in this proceeding.

The United States Supreme Court recently held, "This Court 
has said that the party that "seeks to have a judgment set 
aside because of an erroneous ruling carries the burden of 
showing that prejudice resulted."  See Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice")."  The Court 
also noted, "Respondents urge the creation of a special rule 
for this context, placing upon the agency the burden of 
proving that a notice error did not cause harm.  But we have 
placed such a burden on the appellee only when the matter 
underlying review was criminal.  See, e.g., Kotteakos, 328 U. 
S., at 760."  See Shinseki v. Sanders 129 S.Ct. 1696 (2009).

In this case, the Veteran demonstrated that there was actual 
knowledge of what was needed to establish his increased 
rating claim.  In multiple written statements and during his 
April 2006 hearing as well as in VA examination reports of 
record, the Veteran has specifically discussed the daily 
physical restrictions and employment limitations resulting 
from his service-connected lumbosacral strain.  The Veteran 
was also informed of the exact rating criteria needed for an 
increased evaluation for his lumbosacral strain in the June 
2009 SSOC issued in connection with the current appeal.  
Consequently, actual knowledge is established by statements 
or actions by the claimant that demonstrates an awareness of 
what was necessary to substantiate his claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).

In sum, the Veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
Veteran and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant VA and private treatment records pertaining to his 
claim have been obtained and associated with his claims file.  
The Veteran has also been provided with VA medical 
examinations to assess the current severity of his service-
connected lumbosacral strain.  Records from the Veteran's 
emergency room treatment in December 2006 from Clearfield 
Hospital as well as from Geisinger Medical Group were not 
obtained.  The appellant was notified of the AMC's 
unsuccessful attempts to obtain records from Clearfield 
Hospital in September 2008.  The appellant also did not to 
provide updated authorization to obtain treatment records 
from Geisinger Medical Group after requests from the AMC in 
November 2008.  In this regard, the Court has held that VA's 
duty to assist the Veteran in developing the facts and 
evidence pertinent to his claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board also notes that the Veteran indicated, during his 
April 2006 hearing, that he filed an application and was 
denied entitlement to disability benefits from the Social 
Security Administration (SSA) in 1993.  When the record 
suggests that SSA may have records pertinent to the 
appellant's claim, but which have not been obtained, either a 
remand is required to obtain the records, or a non-conclusory 
explanation needs to be provided as to why the SSA records 
would have no reasonable possibility of substantiating the 
claim.  See 38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).

In this case, there is no reasonable possibility that any SSA 
records would substantiate the Veteran's claim for a higher 
disability rating for VA purposes.  To be awarded the next 
higher rating for his service-connected lumbar spine 
disability residuals, the evidence must show specific 
findings concerning current range of motion of the lumbar 
spine and other current symptomatology.  Any SSA examination 
in 1993 or earlier that may have occurred for the purpose of 
establishing SSA disability status for the Veteran's lumbar 
spine disability would not provide the information necessary 
to verify the Veteran's current VA claim for a higher rating 
for his service-connected lumbar spine disability residuals.  
Moreover, the VA and private treatment records as well as VA 
examination reports contained in the Veteran's claims file 
are sufficient to decide his claim on appeal because they 
contain contemporaneous, objective medical findings 
concerning his service-connected lumbar spine disability 
symptomatology.  Consequently, as the Board is directed to 
avoid remanding a claim that would not result in any 
additional benefit to the Veteran, it will proceed in 
adjudicating the Veteran's claim on appeal.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matters is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The Veteran is currently rated as 50 percent for lumbosacral 
strain with chronic myositis under Diagnostic Code 5237.  

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
Diagnostic Code. 

Note: (2) (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can 
be used for calculation of the combined range of 
motion. 

Note: (3) In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to 
the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is 
normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to 
the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis. 

Note: (6) Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. 


See 38 C.F.R. § 4.71a (2008) (effective September 26, 2003).


Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10

Note (1): For purposes of evaluations under Diagnostic Code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 

See 38 C.F.R. § 4.71a (2008) (effective September 26, 2003).



   
Thoracolumbar Spine
See 38 C.F.R. § 4.71, Plate 5 (2008).




8520  Paralysis of: Sciatic Nerve
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10

8620  Neuritis.

8720  Neuralgia.
See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2008) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2008) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Factual Background

The Veteran's claim for an increased rating for his lumbar 
spine disorder was received in August 2004.  

In a September 2004 VA examination report, the Veteran 
complained of constant back pain with flare-ups occurring two 
to three times a week, dependent on weather and activity 
level.  He reported that lifting, bending, pushing, pulling, 
climbing, and walking long distances causes severe pain in 
his back.  He also indicated that flare-ups resulted in 
approximately 50 percent additional limitation of motion and 
functional impairment with repetitive use resulting in 
approximately 60 percent limitation of motion and proximal 
impairment.  It was noted that the Veteran last worked in 
1992 as a crane operator and had no other injury to his back 
other than that during service in 1952.  He complained of 
pain, stiffness, and weakness in his back with pain having 
major functional impact.  He described the pain as sharp and 
occasionally radiating to the right buttocks.  The Veteran 
denied any weight loss, fevers, malaise, dizziness, visual 
disturbance, numbness, weakness, or bladder/bowel complaints.  

Physical examination findings were listed as paravertebral 
spasm, obvious guarding of motion, no tenderness, no bony 
deformities, and slow gait due to back pain.  There was no 
scoliosis, abnormal lordosis, or kyphosis but the examiner 
noted objective evidence of painful motion, spasm, and 
weakness.  Neurological examination findings were listed as 
normal deep tendon reflexes, normal straight leg raising, 
full motor strength, and normal sensory findings.  Range of 
motion findings of the lumbar spine were listed as: forward 
flexion to 20 degrees; extension to 10 degrees; right lateral 
flexion to 10 degrees; left lateral flexion to 10 degrees; 
and left and right rotation to 10 degrees.  The examiner, a 
VA physician, indicated that the Veteran was unable to 
perform repetitive motion at the lumbar spine during the 
evaluation secondary to pain and severe limitation of 
movement.  He diagnosed chronic lumbar strain and L5-S1 
degenerative joint disease.  A September 2004 VA X-ray report 
listed an impression of degenerative changes present with 
bone spurs and slight narrowing of L5-S1 with no evidence of 
a neoplastic of recent traumatic changes.  

An October 2003 private treatment record from K. J. K., M.D., 
reflected an impression of diabetes mellitus Type II, first 
noted in November 2001.  In an October 2004 statement, Dr. K. 
noted that the Veteran had increasing disability associated 
with his lumbar back injury and was at the point where his 
abilities to ambulate and exercise were markedly diminished.  
It was noted that the Veteran could only go about one mile 
before the pain in his foot became so severe he could not 
continue.  The physician reported that the Veteran had to use 
a cane for ambulation due to weakness in the right leg and 
especially in the peroneal distribution that affects his 
abilities to raise his foot.  The Veteran was noted be 
developing foot drop, which caused him to be susceptible to 
tripping and falling, as well as to have increasing numbness 
in the lower extremity.  The physician indicated that the 
Veteran's abilities to perform his activities of daily living 
were markedly diminished due to that condition.  

In a March 2005 VA joints examination report, the Veteran 
complained of neuropathy of the right lower extremity 
associated with his low back condition.  Examination of the 
peripheral nerves revealed no tingling, numbness in lower 
extremities, motor weakness, or any pain of neuropathic 
origin.  Motor examination findings were noted as normal 
power in both extremities, 2+ knee jerk and 1+ ankle jerk of 
the right lower extremity, 1+ knee jerk and 1+ ankle jerk of 
the left lower extremity, and intact sensation to touch by 
monofilament in both lower extremities.  The examiner 
indicated that the Veteran did not currently have any right 
lower extremity neuropathy.  

During his April 2006 hearing, the Veteran testified that his 
service-connected low back disorder had become more painful 
and functionally limiting since the last VA examination for 
that disorder in September 2004.  The Veteran described 
worsening low back pain, pain radiating to his legs, 
stiffness, weakness, instability, and a significantly 
decreased ability to ride his stationary bicycle from five 
miles to no more than one mile per day.  He reported that he 
had to stop working as a crane operator in 1993 because of 
the strong medication he was prescribed for back pain.  

A December 2006 emergency room treatment record from 
Clearfield Hospital indicated that the Veteran had received a 
primary diagnosis of sciatica with a notation that treatment 
for that problem included rest and pain medications. 

A January 2007 MRI report from a private imaging facility 
listed an impression of: 1) probable small disc extrusion in 
the left subarticular and left foraminal space at L4-L5; 2) 
epidural lipomatosis and mild central canal stenosis at L2-L3 
and L3-L4; 3) prominent facet osteoarthropathy in the mid and 
lower lumbar spine with prominent osteophytic narrowing of 
multiple neural foramina bilaterally; and 4) mild diffuse 
posterior and leftward eccentric disc protrusion at L5-S1 
with mild effacement and displacement of the transversing 
left S1 root.  

In a November 2008 VA examination report, the Veteran 
indicated that he was "last laid up" in December 2006 and 
was on bedrest for approximately five months.  It was noted 
that the Veteran had been relatively stable for the past 
several months.  He was noted to be unable to do any type of 
housework or outdoor activities but able to dress himself 
with his wife putting on his shoes and socks.  The Veteran 
reported that he has hand railings throughout his house, 
walks with canes or a walker, and uses a prescribed lumbar 
corset.  He did very little driving due to neuropathy in his 
feet.  He denied any alteration of bowel or bladder habits 
and indicated that he worked for a crane company before 
retiring in 1993.  The location of his pain was listed to be 
primarily axial with some radiation down the right and left 
legs in a nondermatomal distribution.  

Physical examination findings of the lumbosacral spine were 
listed as stooped posture, antalgic and cautious gait, 
difficult time lifting his legs, tenderness (primarily of the 
right SI joint), mild spasm, and loss of normal lumbar 
lordosis.  Physical examination findings of the lower 
extremities were listed as absent deep tendon reflexes, 
significant decrements in sensation from the knee distally on 
monofilament testing, generalized weakness in the lower 
extremities, and no appreciable dermatomal pattern.  Straight 
leg raising from supine was 30 degrees on the left and 15 
degrees on the right, with complaints of lumbosacral pain.  
The examiner, a VA physician, reported that goniometric 
studies of the Veteran's range of lumbar spine motion were 
contraindicated.  It was noted that the Veteran exhibited 
significant difficulty standing and walking, had significant 
difficulty assuming supine position and getting back up, had 
extreme pain on straight leg raising, walked with a forward-
stooped posture with 20 degrees of lumbar flexion, had an 
antalgic gait, and was unable to lumbosacral extend.  The 
examiner diagnosed extensive degenerative joint disease and 
degenerative disc disease in the lumbosacral spine.  He also 
diagnosed a combination of both diabetic peripheral 
neuropathy and lumbosacral radiculopathy.  It was noted that 
the Veteran had lumbosacral radiculopathy based on the 
history of intermittent worsening of leg pain (as opposed to 
numbness in the legs on monofilament testing) and had 
significant findings on MRI indicative of intervertebral disc 
syndrome.

In a March 2009 VA examination report, the same VA physician 
who conducted the November 2008 examination discussed above 
again reviewed the claims file and conducted another 
examination.  The Veteran complained of axial low back pain 
with spasm and radiation down the right and left leg, 
difficulty picking up his leg, and left foot drop.  His 
symptoms were noted to be aggravated by riding in the car 
over 30 miles, walking on even ground, trying to bend over, 
or having to sit down in a low chair.  He was noted to 
utilize an adaptive commode with rails and rails in his tub.  
The Veteran again reported he was retired and that he had a 
severe flare-up in late 2006/early 2007 when he was bedbound 
for 3 1/2 months.  He indicated that he has not had any periods 
of incapacitation since then and regularly takes medication 
so that he can function and walk.  

Physical examination findings were listed as no acute 
distress, antalgic gait, significant and marked right foot 
drop (noticed grossly on ambulation), slight left foot drop, 
pain with palpation to the axial lumbosacral spine (primarily 
in right SI joint), loss of lumbar lordosis, moderate spasm, 
absent deep tendon reflexes in the lower extremities, and 
inability to tolerate straight leg raising beyond 10 degrees 
on either side.  The examiner noted decreased sensation to 
monofilament testing in bilateral lower extremities, in both 
L5-S1 nerve root distribution, and in a stocking distribution 
consistent with both peripheral neuropathy and intervertebral 
disc syndrome.  The examiner detailed significant muscle 
weakness, listing motor strength in extensors of the thigh at 
2/5, in flexors of the thigh at 3/5, in extensors of the 
lower leg at 3/5, in flexors of the lower leg at 3/5, in 
plantar flexion of the foot at 3/5, and in dorsiflexion of 
the foot at 2/5. 

Range of motion findings of the lumbar spine were listed in a 
March 2009 VA physical therapy consult as:  forward flexion 
to 20 degrees; extension to 10 degrees; right lateral flexion 
to 10 degrees; left lateral flexion to 10 degrees; and left 
and right rotation to 10 degrees.  The examiner indicated 
that the Veteran's range of motion was tested while sitting 
due to decreased standing balance and that the Veteran was 
unable to perform repetitive motion due to loss of balance.  
The VA physician diagnosed degenerative joint disease and 
degenerative disc disease in the lumbosacral spine.  He also 
diagnosed both diabetic peripheral neuropathy and lumbosacral 
radiculopathy.  It was noted that there was lumbosacral 
radiculopathy based on the leg pain as well as problems with 
motor innervation of the lower extremities with bilateral 
foot drop, right extremity worse than the left.  The 
physician also diagnosed intervertebral disc syndrome 
involving L4-L5 nerve root on the left and L5-S1 nerve root 
on the left, based on previous MRI.  He further noted that 
based on physical exam, the Veteran had L5 intervertebral 
disc disease based on severe foot drop.  

In a June 2009 addendum to the March 2009 VA examination 
report, the VA physician noted that Type II diabetes mellitus 
was diagnosed in 2001.  He concluded that the symptoms which 
the Veteran has that are impairing are those of bilateral 
radiculopathy.  It was further noted that the Veteran's 
diabetic peripheral neuropathy was mild based on monofilament 
testing.  His symptoms were noted to be those of bilateral 
radiculopathy, with pain radiating down his legs to his feet.  
Severity of that condition was noted to be based on the 
Veteran's medicine intake of one nonsteroid anti-inflammatory 
drug (NSAID) and two different types of opiate medications on 
a daily basis.  The physician further opined that the 
Veteran's pain and subjective symptoms were due to bilateral 
radiculopathy and were severe.  

Analysis

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion, and under the revised criteria, these findings 
continue to support no more than a 50 percent evaluation for 
orthopedic symptoms, as there is no evidence that the Veteran 
suffers from unfavorable ankylosis of the entire spine.  

Further, the Board finds that a higher rating is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  The Board 
recognizes the Veteran's contention that he suffered a severe 
flare-up in late 2006/early 2007, confining him to bed for 31/2 
months.  However, available treatment notes from Clearfield 
Hospital dated in December 2006 only revealed a diagnosis of 
sciatica with a notation that treatment for that problem 
included rest and pain medications.  The Veteran has also 
indicated that he has not had any periods of incapacitation 
since that time and regularly takes medication so that he can 
function and walk.  Consequently, evidence of record does not 
reflect that the Veteran had incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
that required bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

The General Rating Formula also directs that neurological 
manifestations should be rated separately from orthopedic 
manifestations.  The Board is cognizant that it denied 
entitlement to service connection for neuropathy of the right 
leg, to include as secondary to the Veteran's service-
connected lumbar spine disability, in a July 2007 decision.  
During the course of this appeal, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  See Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. 
Cir. 2008).  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  In this case, objective neurologic manifestations 
associated with the Veteran's service-connected lumbar spine 
disability are now documented in the evidence of record with 
the different diagnosed disability of radiculopathy.

The Board notes that the November 2008 VA examination report 
was the first document of record that provided a diagnosis of 
bilateral lumbosacral radiculopathy as well as discussed and 
differentiated the Veteran's symptomatology from his other 
diagnosed disability of diabetic peripheral neuropathy.  
Thereafter, in the March 2009 VA examination report with June 
2009 addendum, the VA physician noted findings of severe 
bilateral lumbosacral radiculopathy based on complaints of 
pain radiating into lower extremities as well as problems 
with motor innervation of the lower extremities with 
bilateral foot drop.  The Veteran has been noted to exhibit 
antalgic gait, significant muscle weakness, absent deep 
tendon reflexes, and decreased motor strength in his lower 
extremities.  However, as active movement has been shown 
below the knee, evidence of record clearly does not show that 
the Veteran's residuals of lumbosacral radiculopathy more 
nearly approximate complete sciatic nerve paralysis.  While 
evidence of record does not show marked muscular atrophy of 
the lower extremities, the Board does find that neurological 
findings in this case more nearly approximate severe 
incomplete sciatic nerve paralysis.  Therefore, separate 60 
percent ratings, but no higher, are warranted for 
radiculopathy of the right and left lower extremities, 
effective November 13, 2008.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7.  Medical findings of record 
detail that the Veteran has pain, stiffness, weakness in his 
lower extremities, incoordination, and was unable to perform 
repetitive motion due to loss of balance.  However, evidence 
of record reflects that the currently assigned 50 percent 
rating for service-connected residuals of lumbosacral strain 
as well as the recently assigned separate 60 percent ratings 
for associated radiculopathy properly compensate the Veteran 
for the extent of functional loss resulting from any such 
symptoms.  In summary, there is no evidence that the reported 
functional limitations and documented functional loss on 
range of motion are so disabling to actually or effectively 
result in unfavorable ankylosis of the entire spine-the 
requirement for the next higher 100 percent rating under 
Diagnostic Code 5237.  

The Board acknowledges and has considered the Veteran and his 
representative's contentions that his service-connected 
lumbosacral strain with chronic myositis is more severely 
disabling during this time period.  Still, for all the 
foregoing reasons, the Veteran's claim for entitlement to 
rating in excess of 50 percent for lumbosacral strain with 
chronic myositis must be denied.  The Board has considered 
staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as 
noted above, the assignment of separate 60 percent ratings 
for radiculopathy of the right and left lower extremities is 
warranted. 

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards."  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available scheduler evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the Veteran's service-connected 
lumbosacral strain that would take his case outside the norm 
so as to warrant the assignment of any extraschedular rating 
during the time period in question.  There is simply no 
objective evidence showing that the service-connected lumbar 
spine disability has alone resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned ratings).  In addition, the Veteran has 
continually indicated that he has been retired from 
employment since 1993. 

Finally, the Board has considered whether the Veteran's 
lumbar spine disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular scheduler standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
and provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned scheduler evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
lumbosacral strain with chronic myositis is denied.

Entitlement to a separate 60 percent rating for radiculopathy 
of the right lower extremity is granted, effective November 
13, 2008, subject to the regulations governing the payment of 
monetary awards.

Entitlement to a separate 60 percent rating for radiculopathy 
of the left lower extremity is granted, effective November 
13, 2008, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


